Citation Nr: 1509121	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-15 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In this rating decision, the RO denied entitlement to service connection for diabetes mellitus.  The Veteran timely perfected his appeal of this issue.

In September 2014, the Veteran testified at a hearing before the undersigned sitting at the RO.  A transcript of the proceeding is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Because there is a preponderance of competent and credible evidence of record against a finding that the Veteran was present on the landmass or the inland waters of Vietnam during service, he is not presumed to have been exposed to herbicides, including Agent Orange; and exposure to herbicides is not otherwise shown by competent and credible evidence. 

2.  Diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service. 


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Here, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claim adjudicated herein.  Specifically, a January 2010 letter, sent prior to the initial unfavorable decision issued in April 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs), military personnel records, and post-service VA treatment records were obtained, and there is no indication that the Veteran's STRs are incomplete.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that no additional action to further develop the record in connection with this claim, prior to appellate consideration, is required.

The Board acknowledges that no VA examination was provided in this case.  Concerning the duty to get a VA examination, § 3.159(c)(4)(i) states that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service. § 3.159(c)(4)(ii). 

Diabetes mellitus, type II, is a disease recognized by VA as associated with herbicide exposure.  38 C.F.R. § 3.309(e).  However, the Veteran does not allege that his diabetes had its onset in service or within a year after his discharge from service or that he has had recurrent symptoms of diabetes since service; nor does the record contain any evidence indicating such.  Therefore, consideration of whether a nexus exam is necessary is not warranted.

Additionally, as previously noted, in September 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's diabetes, and his contention that his military service caused his disorder.  Therefore, with respect to the issue adjudicated herein, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the discussion at the hearing did not reveal any evidence that might be available that had not been submitted with respect to the claim adjudicated herein.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claim adjudicated herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) with respect to the claim decided herein, and that the Board may proceed to adjudicate this claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to this issue in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issue adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to this issue.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA regulations further provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent even if there is no record of evidence of such disease during the period of service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 555 U.S. 1149 (2009). 

Diabetes mellitus is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014). 

The Veteran essentially argues that he developed diabetes mellitus, type II, as a result of herbicide exposure while he served during the Vietnam War on the U.S.S. Radford.  The Veteran does not argue that he ever set foot on the landmass of Vietnam or that the U.S.S. Radford ever entered the inland waterways of Vietnam.  Rather, he maintains that the crew of the ship was exposed to herbicides, including Agent Orange, from the ship's drinking water because such toxins were not adequately filtered out by desalination or distillation processes.

The Veteran's DD 214 shows he had two years and one month of foreign or sea service; that his military occupation specialty, FTG-0000, was fire control technician; and that he was awarded a National Defense Service Medal and Vietnam Service Medal.  Military personnel records show that he was assigned to the U.S.S. Radford intermittently in 1965, 1966, and 1967.  A March 2010 Personnel Information Exchange System (PIES) request to determine the Veteran's Vietnam service revealed that the Veteran served aboard the U.S.S. Radford (DD 446) which was in the official waters of the Republic of Vietnam on the following dates: July, 29 1965 to August 17, 1965; August 27, 1965 to September 9, 1965; August 12, 1966 to September 03, 1966; October 20, 1966 to October 25, 1966; October 28, 1966; November 2, 1966; and November 06, 1966 to November 24, 1966.  Significantly, the PIES report noted that "the record provides no conclusive proof of in-country service."  Also, the Veteran's service medical records do not reflect any complaints, treatment, or diagnoses related to diabetes.

From May 1974, VA treatment records are similarly silent for complaints, treatment, or diagnoses related to diabetes until 2007 when the Veteran was formally diagnosed with diabetes.  See February 11, 2009 VA Treatment Record.

In his informal November 2009 claim, the Veteran asserted that he served from 1965 to 1967 aboard the U.S.S. Radford (DD 446) and that he participated in two western pacific cruises for which he earned the Vietnam Service Medal.  He further argued that the U.S.S. Radford had moored in the harbor of Qui Nhon, Vietnam.  In support of his argument, he submitted a two-page excerpt of deck logs from the U.S.S. Radford.  On the first page, there is a notation identifying the document as a deck log of the U.S.S. Radford, apparently dated November 9, 1966.  The second page-undated and lacking any notation that it is a deck log of the U.S.S. Radford-shows that the ship had anchored in the deep-water, not inland waterways, of Qui Nhon harbor.  

At the September 2014 hearing, the Veteran's representative stated that the herbicides used in Vietnam during the Vietnam War were washed from the jungles into the rivers and then into the ocean from rains or monsoons.  See Hearing Transcript, p. 3.  The representative further maintained that herbicides, such as Agent Orange, were not adequately filtered from water used on ships in the vicinity of Vietnam.  Id.  The Veteran testified that herbicides like Agent Orange would be washed into the ocean from land or dumped into the ocean from planes aborting defoliation missions.  Id. at p. 4.  The Veteran cited an Australian study which determined that veterans in the Australian Navy had higher cancer and mortality rates due to Agent Orange exposure from inadequately filtered drinking water on ships.  Id. at p. 4-5.  The Veteran also clarified that the basis of his claim was his exposure to herbicides on the U.S.S. Radford from ocean water which was inadequately filtered, purified, or desalinated and used for drinking or cooking.  Id. at p. 10-11.  The Veteran stated that he did not have a copy of the Australian study but suggested that VA would be aware of the study results.  Id. at p. 12-13.  Finally, the Veteran confirmed that he did not set foot on the landmass of Vietnam in service.  Id. at p. 14.

Initially, the Board notes that the Veteran has not argued, and there is no evidence suggesting, that his diabetes mellitus manifested to a degree of 10 percent within a year from separation from service.  Accordingly, service connection for diabetes cannot be presumed on this basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

As indicated above, the Veteran argues that he was exposed to herbicides from contaminated water on the U.S.S. Radford.  However, the Veteran's allegation of actual herbicide exposure based upon ingestion through drinking water has been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels.

In Haas, a blue water Veteran supplemented his argument with studies which attempted to show a direct connection between the spraying of Agent Orange on the mainland of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore.  In particular, the claimant in Haas attempted to rely on a 2002 study conducted for the Australian Department of Veterans Affairs.  This report suggested that Vietnam veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels. 

Although the Federal Circuit passed no judgment on the validity of studies such as the Australian study, it did highlight the VA's rulemaking with respect to this Australian study: 

"VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War. . . .  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied. . . .  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy." 

Crucially, based on this analysis, the VA stated that "'we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  See Haas, 525 F.3d at 1194 (citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).

With respect to other cited studies, the Federal Circuit also noted VA's statements specifying that none of the studies "bears significantly on the specific question whether herbicides used, and as administered, by the U.S. military during the Vietnam Era could have been blown by the wind into the ocean, or into inland waters that then carried the chemical into the ocean, to reach a boat offshore and result in any significant risk of herbicide exposure."  Id. 

Accordingly, the Board defers to the Secretary's reasonable interpretation regarding the reliability and soundness of the various scientific studies purporting to establish actual herbicide exposure to blue water Vietnam Veterans.  Therefore, presumptive service connection for diabetes based on herbicide exposure is not warranted based on the Veteran's allegations concerning herbicide exposure through the U.S.S. Radford's drinking water.

The Board has considered the Veteran's assertions that he was actually (rather than presumptively) exposed to herbicides from filtered water on the U.S.S. Radford.  The Veteran, as layperson, he is certainly competent to report matters within his personal knowledge, such as the occurrence of an injury, or his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  However, a lay person without appropriate medical or scientific training and experience simply is not competent to opine on more complex medical or scientific questions, such as whether herbicides such as Agent Orange were present in the U.S.S. Radford's drinking water, even after filtration.  See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

As the Veteran is not shown to possess the type of scientific training necessary to address the complicated issues involved in this case and he has not submitted any probative scientific reports concerning such actual exposure, the Board ascribes the Veteran's allegations no probative value, and his statements provide no persuasive support for the claim.

For all of the foregoing reasons, the Board finds that the Veteran's service aboard the U.S.S. Radford in the waters off the shore of the Republic of Vietnam did not involve actual herbicide exposure.  Additionally, the evidence does not show, and neither does the Veteran argue, that he ever set foot on the landmass of Vietnam or that he ever entered the inland waterways of Vietnam while he served on the U.S.S. Radford.  Furthermore, the Board finds that the Veteran's diabetes mellitus, type II, first manifested many years after service, and is not shown to be causally related to an event during active service.  

Based on the foregoing, the Board finds that service connection for diabetes mellitus, type II, is not warranted on either a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER

Service connection for diabetes mellitus type II, to include as due to herbicide exposure, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


